           Case 3:19-cv-02161-VC Document 64 Filed 03/23/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  CHAUENGA M HAKEEM,                                Case No. 19-cv-02161-VC
                  Plaintiff,
                                                    ORDER RE SUMMARY JUDGMENT
           v.                                       HEARING
  TRANSDEV SERVICES, INC., et al.,
                  Defendants.

        At the hearing on Thursday, the parties should be prepared to discuss the implications of
the plaintiff submitting declarations from undisclosed witnesses to oppose the defendant’s
summary judgment motion. Specifically, would it be unfair to enter summary judgment against
the entire class based on the failure of class counsel to produce these witnesses before the close
of discovery? If so, how should the Court proceed (should it decertify the class, seek an
alternative class representative, etc.)?

        IT IS SO ORDERED.
Dated: March 23, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
